Citation Nr: 0931155	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-10 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for 
hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2004 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  In July 2007, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 


FINDINGS OF FACT

1. In a final rating decision issued in January 2001, the RO 
denied a claim to reopen a claim of entitlement to service 
connection for hepatitis C.

2. Evidence added to the record since the prior final denial 
in January 2001 is both cumulative and redundant of the 
evidence of record at that time and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The January 2001 decision is final; new and material evidence 
has not been received to reopen a claim of entitlement to 
service connection for hepatitis C.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  Further, for claims 
requiring new and material evidence, the Veteran must be 
notified that service connection was previously denied and of 
the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in October 2003, prior to the initial 
unfavorable AOJ decision issued in June 2004.  Additional 
letters were sent in August 2007 and August 2008.

The Board observes that the pre-adjudicatory VCAA notice 
issued in October 2003 did not adequately inform the Veteran 
of what is considered new and material evidence, although the 
notice did advise him of how VA would assist him in 
developing his claim, and his and VA's obligations in 
providing such evidence for consideration.  Additionally, the 
letter informed him that his claim had been previously denied 
and that he must submit evidence that the disability was 
incurred or aggravated during service, as required by Kent.

With regard to notice as to the definition of new and 
material evidence and as required under Dingess/Hartman, the 
August 2007 letter was the first notice to fully address 
these criteria.  The Board acknowledges the defective timing 
of this notice, but determines that the no prejudice to the 
Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  Specifically, a statement of the case (SOC) or 
supplemental SOC constitute "readjudication decisions" that 
comply with all due process requirements if preceded by 
adequate VCAA notice.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  As a matter of law, providing the 
Veteran with VCAA-compliant notice prior to a readjudication 
"cures" any timing problem resulting from any deficiency in 
notice content or the lack of notice prior to an initial 
adjudication.  See id., citing Mayfield, 444 F.3d at 1328.  
In the present case, subsequent to the August 2007 VCAA 
letter, the Veteran's claim was readjudicated and an SSOC 
issued in June 2009.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The Veteran's 
service treatment records and VA medical records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The Veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of the claim. 

With regard to the duty to provide a VA examination if 
necessary, such duty does not extend to claims to reopen 
until after new and material evidence has been submitted.  38 
C.F.R. § 3.159(c)(4).   In light of the above, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the Veteran's claims without further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim. 

II. Analysis

The Veteran contends that he contracted hepatitis C as a 
result of vaccinations received during service.  Thus, he 
contends that service connection is warranted for hepatitis 
C.

In a January 2001 rating decision, the RO denied service 
connection for hepatitis C.  The basis for the denial was 
that the Veteran's hepatitis C infection was not incurred in 
or caused by service.  The Veteran filed a timely notice of 
disagreement with this decision, but failed to perfect his 
appeal after the statement of the case was issued.  The next 
communication from the Veteran with regard to this claim was 
his October 2003 application to reopen his service connection 
claim for hepatitis C, which is the subject of this appeal.  
Thus, the January 2001 decision is final.  38 U.S.C.A. § 7105 
(West 1991) [(2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000) [(2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.

The Veteran filed his claim to reopen in October 2003; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Board first observes that 38 C.F.R. §§ 3.156(c) indicates 
that, if relevant official service department records 
existed, but were not associated with the claims file until 
after a decision was rendered, VA will reconsider the claim.  
38 C.F.R. 
§ 3.156(c) (2008).  In this case, the newly received service 
treatment records, discussed below, are not relevant to the 
Veteran's claim as they are silent for evidence in support of 
the claim.  Therefore, the claim remains one of new and 
material evidence.

Since the final January 2001 rating decision, the Veteran has 
submitted additional VA treatment records, November 2003 and 
January 2006 letters by Dr. SH, and personal statements, 
along with a copy of another Board decision regarding 
hepatitis C and in-service immunizations.  Further, VA has 
obtained additional service treatment records, to include the 
Veteran's service separation examination.  However, although 
some of this evidence is new, none of this evidence is 
material.  

Specifically, at the time of the January 2001 decision, the 
Veteran's service treatment records were of record, albeit 
without his separation examination, as well as evidence of 
post-service treatment for hepatitis C.  Additionally, there 
was an October 2000 letter by Dr. SH and Dr. JM, and the 
report of a December 2000 VA examination.  This evidence 
demonstrated that the Veteran had hepatitis C; however, the 
cause of that infection was a source of contention.  
Specifically, Dr. SH and Dr. JM could only state that the 
Veteran's hepatitis C was a result of IV drug use or tattoos 
in service or immunizations in service, and the VA examiner 
stated that the infection was more likely due to IV drug use 
or tattoos than to immunizations in service.  Finding that 
service connection based on IV drug was not permitted, that 
there was no evidence of tattoos in service, and that the 
speculative opinion by Dr. SH and Dr JM with regard to 
immunizations did not outweigh the negative opinion by the VA 
examiner on the matter, the RO found that a relationship 
between the Veteran's hepatitis C infection and service was 
not established. Since then, no new and material evidence has 
been received that demonstrates such a relationship.

Initially, the Board observes that the only new evidence is 
the additional service treatment records and the Board 
decision submitted by the Veteran.  The remaining evidence is 
cumulative and redundant of the evidence of record in January 
2001.  The statements by Dr. SH merely reiterate his prior 
opinion as to the possible causes of the Veteran's hepatitis 
C infection, and the VA treatment records only continue to 
show that the Veteran has hepatitis C.  

Additionally, none of the evidence submitted is material.  
First, the Board notes that the copy of the Board decision 
submitted by the Veteran is not pertinent to this particular 
Veteran or the facts of this case.  The November 2003 and 
January 2006 letters by Dr. SH offer no further evidence as 
to etiology of the Veteran's hepatitis C.  Additionally, 
there is no new evidence that reflects in-service risk 
factors, to include tattoos.  The Veteran's service 
separation examination is negative for tattoos.  Moreover, 
the Veteran submitted a statement in October 2008 in which he 
specifically denied getting tattoos in service.  Thus, this 
evidence does not raise a reasonable possibility of 
substantiating the Veteran's claim.

The remaining statements by the Veteran raise questions about 
several other risk factors he had in service, such as dental 
work and blood transfusions, as well as indicating that his 
IV drug use did not start until 1994.  However, service 
treatment records do not show that these other risk factors 
were present in service, and lay statements of causation may 
not suffice as new and material evidence to reopen a claim.  
See Moray v. Brown, 5 Vet. App. 211 (1993).  

Therefore, the Board must conclude that evidence added to the 
record since the January 2001 denial is new, but not 
material.  Some of the evidence is neither cumulative nor 
redundant of the evidence previously of record; however, the 
newly submitted evidence does not raise a reasonable 
possibility of substantiating the Veteran's claim.  
Accordingly, the Board finds that the evidence received 
subsequent to the RO's January 2001 decision is not new and 
material and that the requirements to reopen the claim of 
entitlement to service connection for hepatitis C have not 
been met.  Therefore, the claim to reopen a previously denied 
claim seeking service connection for hepatitis C is denied.


ORDER

New and material evidence not having been received, the claim 
to reopen a claim of entitlement to service connection 
hepatitis C is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


